DETAILED ACTION
This action is responsive to the filing of 12/6/2019. Claims 39-58 are pending and have been considered below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 52, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 41, 43, 47, 48, 50, 54, 55, 58 the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 54-55 the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 39, 40, 42-44, 49-50, 51-53, 56-57 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Gardner (20150254053.)

Claim 39, 51, 57: Gardner discloses a kitchen appliance (Fig.1: 110, par. 20, Appliance 110 can be any suitable type of appliance, including, but not limited to, a dishwasher, a microwave, a washing machine, a dryer, an oven, a refrigerator, a heater, a home energy manager, or any other type of appliance) having: 
a control arrangement (Fig. 1: 112, processor(s)) arranged to receive sound commands (par. 47, human speech command can be received. For example, appliance 110 can receive an audio signal using microphones 118) and to operate the appliance in response to the sound commands (par. 54, process the speech command to identify one or more operations requested by the speech command. Appliance 110 can then perform the requested operations); 
a microphone arranged to receive sound comprising a sound command and to provide the sound to the control arrangement (par. 22, microphones 118 can be a means for receiving a voice command from a user); and 
(Fig. 3: 312-314; par. 69-73, appliance 160 is operating its fan, then at (312) appliance 110 can identify the audio frequency associated with the fan; par. 72, speech processing module 130 can filter from the human speech signal the audio frequencies identified at (312).)  

Claim 40: Gardner discloses the kitchen appliance according to Claim 39, wherein the acoustic filter is arranged to suppress noise created by movement of moving parts of the kitchen appliance (Fig. 3: 312-314; par. 69-73, appliance 160 is operating its fan, then at (312) appliance 110 can identify the audio frequency associated with the fan; par. 72, speech processing module 130 can filter from the human speech signal the audio frequencies identified at (312)), and/or wherein the kitchen appliance comprises a motor for driving a food processing tool, and wherein the acoustic filter is arranged to suppress noise created by operation of the motor (par. 72, speech processing module 130 can filter from the human speech signal the audio frequencies identified at (312))  

Claim 42: Gardner discloses the kitchen appliance according to Claim 39, wherein the acoustic filter is configured to suppress background noise before and/or after a sound is detected by the microphone (Fig. 3: step 308, receiving human speech occurs before filtering step 314.)  
 
Claim 43: Gardner discloses the kitchen appliance according to Claim 39, wherein the acoustic filter is an active and/or passive noise cancellation system, and wherein the (par. 30, speech processing module can filter from the audio signal certain identified audio frequencies. Thus, in such implementations, speech processing module 130 can be a means for filtering from the audio signal one or more audio frequencies associated with one or more devices that are generating background; par. 26, "module" refers to computer logic utilized to provide desired functionality. Thus, a module can be implemented in hardware, firmware and/or software controlling a general purpose. In other words, it’s an active digital signal filter.)  

Claim 44: Gardner discloses the kitchen appliance according to Claim 39, further comprising: a processor arranged to identify an operating instruction from a sound command (par. 54, process the speech command to identify one or more operations requested by the speech command. Appliance 110 can then perform the requested operations.)

Claim 49: Gardner discloses the kitchen appliance according to Claim 39, wherein the kitchen appliance is a food processing appliance (par. 20, microwave, oven) and/or a stand mixer, blender, food processor, juicer or mincer.  

Claim 50: Gardner discloses the kitchen appliance of Claim 39, wherein the microphone is provided proximate to a location where food is processed in the kitchen appliance (par. 22, Appliance 110 can also include one or more microphone(s) 118), and preferably within 15cm, and more preferably within 10cm or 5cm of the location.  


Claim 52: Gardner discloses a system for controlling a kitchen appliance (Fig.1: 110, par. 20, Appliance 110 can be any suitable type of appliance, including, but not limited to, a dishwasher, a microwave, a washing machine, a dryer, an oven, a refrigerator, a heater, a home energy manager, or any other type of appliance) that is operable by means of sound commands, the system comprising: 
a microphone (in some embodiments, appliance 110 may not have a microphone 118. In such embodiments, the appliance 110 can communicate with other networked devices to turn on microphones located at such devices); 
a processor (Fig. 1: 112, processor(s)) for processing sound from the microphone so as to identify an instruction from the sound command (Fig. 3: 308, 316; par. 72, At (316) the human speech signal can be processed. For example, speech processing module 130 can process the speech command to identify one or more operations requested by the speech command. Appliance 110 can then perform the requested operations); and 
a kitchen appliance comprising a controller configured to receive the instruction from the processor and to control the kitchen appliance in dependence on the instruction (par. 54, process the speech command to identify one or more operations requested by the speech command. Appliance 110 can then perform the requested operations), 
wherein at least one of the microphone (in some embodiments, appliance 110 may not have a microphone 118. In such embodiments, the appliance 110 can communicate with other networked devices to turn on microphones located at such devices) and the processor is 

Claim 53: Gardner discloses a system for controlling a kitchen appliance Fig.1: 110, par. 20, Appliance 110 can be any suitable type of appliance, including, but not limited to, a dishwasher, a microwave, a washing machine, a dryer, an oven, a refrigerator, a heater, a home energy manager, or any other type of appliance) that is operable by means of sound commands, the system comprising: 
a microphone (par. 22, microphones 118 can be a means for receiving a voice command from a user); 
a processor for processing sound from the microphone (par. 22, microphones 118 can be a means for receiving a voice command from a user) so as to identify from the sound a sound command and a quality (par. 64-71, noise) relating to the sound command, and to provide an instruction in dependence upon the command (Fig. 3: 308, 316; par. 72, At (316) the human speech signal can be processed. For example, speech processing module 130 can process the speech command to identify one or more operations requested by the speech command. Appliance 110 can then perform the requested operations) and the quality (par. 64-71, noise); and 
a kitchen appliance comprising a controller configured to receive the instruction from the processor and to control the kitchen appliance in dependence on the instruction (par. 72, Appliance 110 can then perform the requested operations.)

Claim 56: Gardner discloses the system according to Claim 53, wherein the microphone is activated by a device other than the kitchen appliance, and/or wherein the kitchen appliance comprises a wireless transceiver for communicating with the processor and/or microphone (in some embodiments, appliance 110 may not have a microphone 118. In such embodiments, the appliance 110 can communicate with other networked devices to turn on microphones located at such devices.)  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardner in view of Horst (5,844,343.)

Claim 41: Gardner discloses the kitchen appliance according to Claim 40. However, Gardner does not explicitly disclose wherein the motor is one selected from the group comprising brushless motors and reluctance motors, preferably wherein the motor is one of a switched or a synchronous reluctance motor.  

Horst discloses a similar kitchen appliance (Fig. 12), including wherein the motor is one selected from the group comprising brushless motors and reluctance motors, preferably (3:35-40, switched reluctance motor.)
		
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Gardner with that of Horst so as to provide a switched reluctance motor. One would have been motivated to combine the teachings because provision of such a motor which is a less expensive motor than a two-phase motor because electronic switches and rotor sensors required with two-phase motors are not required (Horst, 3:50-54.)

Claims 45-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardner in view of Guinet (20070273311.)

Claim 45: Gardner discloses the kitchen appliance according to Claim 40 wherein the acoustic filter is configured to vary the suppression of background noise in dependence on the sensor output (par. 68, filter out sensed frequencies; par. 69, as an example, appliance 160 may have a fan or compressor that generates background noise having a dominant audio frequency. Thus, if at (306) appliance 110 determines that appliance 160 is operating its fan, then at (312) appliance 110 can identify the audio frequency associated with the fan.)  

However, Gardner does not explicitly disclose further comprising a sensor for sensing at least one of: speed; torque; current; and direction of the motor.

Guinet discloses a similar kitchen appliance (Fig. 1), including a sensor (Fig. 2: 15, par. 45, Hall effect sensor) for sensing at least one of: speed; torque; current (par. 45, torque can be estimated by measurement of the current flowing in the electric motor (3), via a sensor (15) of the shunt type, employing the Hall effect or other); and direction of the motor.		

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Gardner with that of Guinet so as to utilize a sensor for torque of motors making noise. One would have been motivated to combine the teachings so as to be able to adjust the speed of the motor as needed on the fly.

Claim 46: Gardner and Guinet disclose the kitchen appliance according to Claim 45, wherein the sensor is one selected from the group comprising: optical encoders, magnetic encoders, hall-effect sensors, and current sensors arranged to detect characteristics of electrical current flowing through the motor and having processing means for calculating speed and/or torque of the motor based on the detected characteristic (Guinet par. 45, torque can be estimated by measurement of the current flowing in the electric motor (3), via a sensor (15) of the shunt type, employing the Hall effect or other.)  

Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardner in view of Salmon (20180196395.)

Claim 47: Gardner discloses the kitchen appliance according to Claim 39. However, Gardner does not explicitly disclose wherein the microphone is sensitive to sound between 20Hz to 20kHz, more preferably sound between 200Hz to 4kHz, and still more preferably to sound between 400Hz and 2.5kHz.  

Salmon discloses a similar kitchen appliance, wherein a microphone is sensitive to sound between 20Hz to 20kHz (par. 37, In a preferred embodiment, the microphone has a sensitivity of 44 DB, and a frequency range of 100-16,000 Hz.), more preferably sound between 200Hz to 4kHz, and still more preferably to sound between 400Hz and 2.5kHz.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Gardner with that of Salmon so as to provide a microphone in human hearing range. One would have been motivated to combine the teachings so as to sense and filter out noise in the range that human can hear.

Claim 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardner in view of Rayner (20130027862.)

Claim 48: Gardner discloses the kitchen appliance according to Claim 39. However, Garner does not explicitly disclose: wherein the microphone, and preferably the acoustic 

Rayner discloses a similar method for an electronic device with a microphone, including: wherein the microphone, and preferably the acoustic filter, comprises a liquid-tight cover (par. 299, protective housing and to provide a waterproof seal so that liquid does not enter the protective housing though the microphone port … an acoustic membrane 61a (not shown) that is transmissive for sound but is non-transmissive for liquid, which membrane covers the aperture of the microphone port on the inside), preferably wherein the cover is formed of or coated with a low-friction, hydrophobic and/or oleophobic material, preferably PTFE.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Gardner with that of Rayner so as to provide a microphone with liquid protection cover. One would have been motivated to combine the teachings so as protect a microphone in an area of use (e.g. kitchen) which often has water that may damage the working operation of a microphone.

Claims 54-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardner in view of Takaki (20160169576.)

Claim 54: Gardner discloses the system according to Claim 53. However, Gardner does not explicitly disclose wherein the processor is configured for speech recognition, 

Takaki discloses a similar system for a kitchen appliance voice control, including: wherein the processor is configured for speech recognition, preferably where the sound command is in the form of a voice command from a user, and wherein the quality is the identity of the user, and the controller is arranged to control the kitchen appliance in dependence on the identified user (par. 146 detect the voice of a user and identify the user by using the detected voice; par. 30, different information is provided.) optionally further comprising a database for storing data relating to identified users or appliances, wherein the processor is configured to retrieve, from the database, data relating to a given user or appliance once the user or appliance has been identified.  

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Gardner with that of Takaki so as to provide a user detection means using the user’s voice. One would have been motivated to combine the teachings so as to prevent a notification of the same information from being provided to the user who opened or closed at least one of the door and the drawer of the refrigerator during the cooking period (Takaki par. 31.)

Claim 55: Gardner discloses the system according to Claim 53. However, Gardner does not explicitly disclose wherein the controller is configured to control the kitchen appliance in dependence on at least one of: time of day; ambient light levels; and weather, and/or wherein the controller is configured to control the kitchen appliance so as to output information, preferably the information relating to a proposed food processing operation, and optionally wherein the processor is configured to identify an instruction based on machine learning, preferably the instruction being the output of information relating to a proposed operation.  

Takaki discloses a similar system for a kitchen appliance voice control, including: wherein the controller is configured to control the kitchen appliance in dependence on at least one of: time of day (par. 147, The greeting is output in accordance with the current time); ambient light levels; and weather, and/or wherein the controller is configured to control the kitchen appliance so as to output information, preferably the information relating to a proposed food processing operation (par. 40, first information indicating a start of displaying a recipe related to cooking on the display, a time at which the processor receives the first information as a time at which the user starts cooking if the processor receives, as the state information, second information indicating an end of the displaying the recipe on the display, a time at which the processor receives the second information as a time at which the user ends cooking), and optionally wherein the processor is configured to identify an instruction based on machine learning, preferably the instruction being the output of information relating to a proposed operation.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Gardner with that of Takaki so as to provide variable appliance output. One would have been motivated to combine the teachings so as to know when to start and end showing of the recipe on the display (Takaki par. 40.)

Claims 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardner in view of Wait (20150032456.)

Claim 58: Gardner discloses the system according to Claim 57. However, Gardner does not explicitly disclose: further comprising a memory configured for storing a location and/or distance of a source of sound for use in noise cancellation, and preferably further configured to delete a stored location and/or orientation of a sound source if sound has not been detected from that sound source for a predetermined time, preferably 24 hours.   
Wait discloses a similar system for appliance voice control, including: further comprising a memory configured for storing a location and/or distance of a source of sound for use in noise cancellation (par. 104, knowledge of the originating location, as determined at (1010), can be used to instruct the beamforming process to combine and/or weight the recorded voice waveforms so that extraneous noise is filtered from the human voice signal) and preferably further configured to delete a stored location and/or orientation of 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Gardner with that of Wait so as to provide location based noise filtering. One would have been motivated to combine the teachings so that the result of (1012) can be a beamformed version of the human voice signal that is higher in quality (Wait par. 105.)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Geiger (20030023448) Electrical appliance with voice input unit and voice input method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY BELOUSOV whose telephone number is (571) 270-1695 and Andrew.belousov@uspto.gov email.  The examiner can normally be reached on Mon-Fri EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.





/Andrey Belousov/
Primary Examiner
Art Unit 2145
5/7/2021